Blandford, Justice.
Isaac Hart having died, leaving' his last will and testament, the same was probated by the court of ordinary, and no executor having been named in said will, letters of administration were granted to Samuel G. Hart by said court, who gave bond with security as the law directs. After this, there was a posthumous child born to Isaac Hart, testator. Upon application to the court of ordinary, the will was set aside and an intestacy declared, and the letters of ad*765ministration granted to Samuel G. Hart were revoked. This'judgment of the court of ordinary was carried by appeal to the superior court, which latter court affirmed the proceedings had before the court of ordinary, and this action of the superior court is the subject of complaint now here before this court.
The birth of a posthumous child revoked the will of Isaac Hart, the testator. But the plaintiff in error insists ■ that it does not revoke the letters of administration cum testamento annexo granted to Samuel G. Hart, the plain- ■ tiff in error.
The oath of this administrator required him to execute - the will annexed to his letters. The bond which he gave-bound him and his sureties for the faithful execution of ‘ the will according to law, and he and his sureties were.not bound for the administration of the estate of said Isaac as in cases of intestacy; and where there was an intestacy declared by the revocation of this will, the matter as to the administration of this estate stood precisely where it would have originally stood had there been no-will. The judgment of the superior court was in accord- • anee with these views, and the same is hereby affirmed.
Judgment affirmed.